AO 245B (Rev 0511512018) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of I



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November I, 1987)



                      Esteban Torres-Munoz                                     Case Number: 3: 18-mj-22870-NLS

                                                                              Leila W Morgan
                                                                              Defendant's Attorney


REGISTRATION NO. 81092298

THE DEFENDANT:
 ~ pleaded guilty to count(s) I of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    I

 D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              7DAYS

 ~   Assessment: $10 WAIVED
 ~   Fine: WAIVED
 ~ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Frida)"., November 23, 2018
                                                                         Date of Imposition of Sentence
                      FILED                                                   ;/,  / ' ~'
                                                                              '1.~~~•V;t;J.
                                                                         /,7,;,         (_Jc.?.'!.
                     Nov 23 2018                                         ;t     --    ~.-~-



                                                                         HONORABLE KAREN S. CRAWFORD
              CLERK, U.S. DISTRICT COURT                                 UNITED STATES MAGISTRATE JUDGE
           SOUTHERN DISTRICT OF CALIFORNIA
           BY          s! ericas      DEPUTY



                                                                                                                     3: 18-mj-22870-NLS
